 Case 2:20-cv-00155-JAW Document 7 Filed 05/11/20 Page 1 of 4                   PageID #: 24



                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

TONY KNOX, et al.,                          )
                                            )
                      Plaintiffs            )
                                            )
       v.                                   )      2:20-cv-00155-JAW
                                            )
ALLSTATE PROPERTY AND                       )
CASUALTY COMPANY, et al.,                   )
                                            )
                      Defendants            )

                   RECOMMENDED DECISION AFTER REVIEW
                        OF PLAINTIFFS’ COMPLAINT

       On September 27, 2017, Richard Knox, the brother of Plaintiff Tony Knox and the

son of Plaintiff Helen Knox, while walking on the side of a road in Poland, Maine, was

struck and killed by a motor vehicle. (Complaint at 2, ECF No. 1.) Plaintiffs assert various

claims related to their efforts to recover insurance benefits as the result of their loss.

       Plaintiffs filed an application to proceed in forma pauperis (ECF No. 3), which

application the Court granted. (ECF No. 5.) In accordance with the in forma pauperis

statute, a preliminary review of Plaintiffs’ complaint is appropriate. 28 U.S.C. § 1915(e)(2).

       Following a review of Plaintiffs’ complaint, I recommend the Court dismiss the

complaint without prejudice.

                                         DISCUSSION

       The federal in forma pauperis statute, 28 U.S.C. § 1915, is designed to ensure

meaningful access to the federal courts for those persons unable to pay the costs of bringing

an action. When a party is proceeding in forma pauperis, however, “the court shall dismiss
 Case 2:20-cv-00155-JAW Document 7 Filed 05/11/20 Page 2 of 4                   PageID #: 25



the case at any time if the court determines,” inter alia, that the action is “frivolous or

malicious” or “fails to state a claim on which relief may be granted” or “seeks monetary

relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).

“Dismissals [under § 1915] are often made sua sponte prior to the issuance of process, so

as to spare prospective defendants the inconvenience and expense of answering such

complaints.” Neitzke v. Williams, 490 U.S. 319, 324 (1989).

       Plaintiffs allege that Richard Knox maintained a life insurance policy, that Helen

Knox had an automobile insurance policy, and that they retained an attorney to assist them

in their efforts to obtain the insurance benefits that might be available. Plaintiffs allege

that they are residents of Maine and that the defendant insurance company is an Illinois

corporation. Plaintiffs list a Maine address for the law firm and the individual lawyer

joined as defendants. Plaintiffs assert the matter is within the Court’s diversity jurisdiction.

       “‘Federal courts are courts of limited jurisdiction,’ possessing ‘only that power

authorized by Constitution and statute.’” Gunn v. Minton, 568 U.S. 251, 256 (2013)

(quoting Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 377 (1994)). The

burden of proving subject matter jurisdiction falls to the party invoking the court’s

jurisdiction. Skwira v. United States, 344 F.3d 64, 71 (1st Cir. 2003).

       Federal district courts have original jurisdiction “where the matter in controversy

exceeds the sum or value of $75,000 . . . and is between citizens of different States.” 28

U.S.C. § 1332(a)(1). For the exercise of diversity jurisdiction to be valid, there must be

“complete diversity of citizenship as between all plaintiffs and all defendants.” Connectu
                                               2
 Case 2:20-cv-00155-JAW Document 7 Filed 05/11/20 Page 3 of 4                   PageID #: 26



LLC v. Zuckerberg, 522 F.3d 82, 91 (1st Cir. 2008). That is, for Plaintiffs’ claims to be

within the Court’s diversity jurisdiction, Plaintiffs and all the defendants must have been

citizens of different states on the date the complaint was filed. See Alvarez-Torres v. Ryder

Memorial Hosp., Inc., 582 F.3d 47, 54 (1st Cir. 2009) (“[D]iversity jurisdiction does not

exist where any plaintiff is a citizen of the same state as any defendant”). Here, Plaintiffs

and two of the defendants are citizens of Maine. Plaintiffs thus have not asserted a claim

within the Court’s diversity jurisdiction.

       In their complaint, Plaintiffs have also cited two federal statute, 18 U.S.C. § 1001

and 40 U.S.C. § 123, as bases of liability. Plaintiffs, therefore, arguably seek to invoke the

Court’s federal question jurisdiction. Under federal question jurisdiction, federal district

courts “have original jurisdiction of all civil actions arising under the Constitution, laws,

or treaties of the United States.” 28 U.S.C. § 1331.

       One of the statutes upon which Plaintiffs rely, 18 U.S.C. § 1001, is a federal criminal

statute. A violation of a federal criminal statute does not automatically give rise to a federal

question civil claim. Cf. Merrell Dow Pharm. Inc. v. Thompson, 478 U.S. 804, 817 (1986)

(“We conclude that a complaint alleging a violation of a federal statute as an element of a

state cause of action, when Congress has determined that there should be no private, federal

cause of action for the violation, does not state a claim ‘arising under the Constitution,

laws, or treaties of the United States’” (quoting 28 U.S.C. § 1331)); Dugar v. Coughlin,

613 F. Supp. 849, 852 n.1 (S.D.N.Y. 1985) (noting that alleged violations of federal

criminal statutes will not serve “as a predicate for a section 1983 claim”). The plain
                                               3
 Case 2:20-cv-00155-JAW Document 7 Filed 05/11/20 Page 4 of 4                    PageID #: 27



language of the statute does not authorize a private cause of action. The other statute, 40

U.S.C. § 123, provides the federal government with certain remedies when a person, under

certain circumstances, fraudulently obtains a federal benefit. The statute does not afford

Plaintiffs a cause of action or a remedy. In short, Plaintiffs have not asserted a federal

claim.

                                          CONCLUSION

         Based on the foregoing analysis, after a review of Plaintiffs’ complaint pursuant to

28 U.S.C. § 1915, because Plaintiffs have not asserted a claim within this Court’s subject

matter jurisdiction, I recommend the Court dismiss the matter without prejudice.

                                            NOTICE

                A party may file objections to those specified portions of a magistrate
         judge’s report or proposed findings or recommended decisions entered
         pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
         court is sought, together with a supporting memorandum, within fourteen
         (14) days of being served with a copy thereof.

                Failure to file a timely objection shall constitute a waiver of the right
         to de novo review by the district court and to appeal the district court’s order.

                                             /s/ John C. Nivison
                                             U.S. Magistrate Judge

Dated this 11th day of May, 2020.




                                                 4
